DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to the Applicant's reply filed June 22, 2021 to the office action mailed on March 23, 2021.
Applicant’s arguments over the 35 U.S.C. 103(a) rejection of claims 1-13 over Telò et al. (Mechanisms of imiquimod skin penetration. Int J Pharm. 2016 Sep 10;511(1):516-523) in view of Myschik et al. ("Advances in lipid-based subunit vaccine formulations." Current Immunology Reviews 5.1 (2009): 42-48) is persuasive in view of amendments made to the claims. The rejection is herewith withdrawn. 
The following rejections are made:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-7, and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (KR 101586200 B1 - translation attached) in view of Hipp et al. (WO2016203025A1).
Young et al teaches a nanocomposite formulation including immunostimulatory composition such as toll-like receptor ligands.  The size of an exemplified nanocomposite is determined to be approximately 500 nm size (p. 6 translation, Heading: In the embodiment 2: PLL/HA-CpG nanocomposite for analyzing characteristic).
Although, the reference teaches the size of the nanocomposite, it fails to teach each component of the nanoemulsion as claimed.
Hipp et al. teaches a vaccine composition comprising at least a first immunogenic component and at least a second adjuvant component, wherein the first immunogenic component comprises at least one nucleic acid molecule encoding at least one epitope of at least one antigen, and wherein the second adjuvant component comprises at least one immune potentiator compound and/or at least one delivery system compound (Abstract). The “adjuvant component of the inventive composition comprises at least one emulsion or surfactant-based compound as delivery system compound. The emulsion or surfactant-based compound is preferably an oil-in-water compound, more preferably a squalene-based compound, and/or a water-in-oil compound, more preferably a mineral oil-based compound or a squalene-based compound,” etc. The reference specifies “the emulsion or surfactant-based compound may be an oil-in-water emulsion, especially a mineral oil-based compound or a squalene-based compound, preferably a nanoemulsification of 2 components comprising Sorbitan trioleate (0.5% 

It would have been obvious to one of ordinary skill in the art at the time of filing to use the oil, surfactant, and oleic acid of the nanoemulsion described by Hipp. The motivation comes from the teaching that the adjuvant component of the inventive composition comprises at least one emulsion or surfactant-based compound as a delivery system and a base for injection.  Therefore, a skilled artisan would have had reasonable expectation of successfully making a delivery system for an adjuvant such as Imiquimod using an emulsion or surfactant-based compound.
Claims 16 and 17 are product by process claims. It is well settled in patent law that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP § 2123.   The court in In re Thorpe held, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is 

Conclusion
No claims allowed.
The arguments are not persuasive and the rejection is made FINAL.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAYLA SOROUSH/
Art Unit 1627